t c memo united_states tax_court george and joan prosman petitioners v commissioner of internal revenue respondent docket no filed date george prosman pro_se ronald f hood for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the issue for decision is whether petitioners are subject_to the alternative_minimum_tax amt under sec_55 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in webster new york at the time their petition was filed references to petitioner are to george prosman findings_of_fact during the year in issue petitioner was employed as a computer consultant by command systems inc command systems as a consultant petitioner bid on different projects using a formula which included both a standard hourly base rate and a per_diem_allowance amount petitioner included a per_diem_allowance amount in his bid formula because most of his projects were out of town and petitioner incurred substantial meal and lodging_expenses while away from home accordingly petitioner requested that command systems separate petitioner's per_diem_allowance amount which petitioner used to pay for employee business_expenses from his base rate command systems refused and included both amounts as wages on petitioner's form_w-2 - - on their federal_income_tax return for petitioners reported adjusted_gross_income agi in the amount of dollar_figure on schedule a of their return petitioners claimed among other deductions the following itemized_deductions bxpense amount taxes paid dollar_figure job expenses and other miscellaneous deductions above the 2-percent floor big_number total dollar_figure for petitioners reported income prior to the deduction for exemptions of dollar_figure taxable_income of dollar_figure and total_tax of dollar_figure there is no dispute that petitioners incurred expenses as claimed on their return in the notice_of_deficiency respondent determined that petitioners were subject_to the amt for the tax_year in issue respondent computed an amt in the amount of dollar_figure for petitioners' tax_year and determined a deficiency in petitioners' tax in the amount of dollar_figure opinion petitioners contend that respondent's application of sec_55 is inequitable this amount includes dollar_figure in taxable refunds credits or offsets of state_and_local_income_taxes this amount consists of unreimbursed employee business_expenses incurred by petitioner while working for command systems q4e- sec_55 imposes a tax equal to the excess of the tentative_minimum_tax over the regular_tax the tentative_minimum_tax for noncorporate taxpayers is equal to percent of the amount the taxable_excess as does not exceed dollar_figure by which the alternative_minimum_taxable_income amti exceeds the exemption_amount plu sec_28 percent of such taxable_excess as exceeds dollar_figure see sec_55 a the exemption_amount for married couples filing a joint_return is dollar_figure see sec_55 amti egquals the taxpayer's taxable_income for the year with the adjustments provided in sec_56 and sec_58 and increased by the amount of tax preference items described in sec_57 see sec_55 in calculating amti no deduction is allowed for miscellaneous_itemized_deductions and state and local_taxes paid unless such amounts are deductible in determining agi see sec_56 also no deduction for personal exemptions under sec_151 is allowed see sec_56 e in computing petitioners' amti for the year in issue respondent disallowed petitioners' deductions for taxes paid and for job expenses and other miscellaneous_itemized_deductions we have reviewed respondent's computations of the amt and find that they comport with the provisions of sec_55 and sec_56 petitioners however contend that the amt was intended to apply to high income earners rather than to lower income taxpayers such as themselves petitioners contend that if - command systems had separated petitioner's per_diem_allowance amount from petitioner's base rate petitioner would not have been subject_to the amt we are not persuaded by petitioners’ argument while we may sympathize with petitioners under the plain meaning of the statute they are subject_to the amt furthermore this court has considered and rejected egquitable arguments like those of petitioners see 83_tc_742 holly v commissioner tcmemo_1998_55 petitioner may be correct in asserting that the amt would not apply if command systems had designated certain amounts paid to petitioner as reimbursed employee business_expenses rather than as wages petitioner however negotiated the best contract that he could and his remuneration must be taxed based on the manner in which it was received respondent's determination is sustained to reflect the foregoing decision will be entered for respondent
